 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          RYAN KARNOSKI, et al.,                            CASE NO. C17-1297 MJP

11                                  Plaintiffs,               ORDER PROVIDING NOTICE OF
                                                              THE APPOINTMENT OF A
12                  v.                                        SPECIAL MASTER

13          DONALD J TRUMP, et al.,

14                                  Defendants.

15

16          THIS MATTER comes before the Court sua sponte. In light of the Parties’ ongoing

17   dispute regarding the 35,000 to 50,000 documents over which Defendants have asserted the

18   deliberative process privilege, the Parties’ inability to resolve disputes without Court

19   intervention, and the recent General Order closing the Courthouse, the Court finds that no judge

20   can conduct this discovery review in a timely manner. The Court therefore intends to appoint a

21   special master to oversee selected discovery issues in this matter. See Fed. R. Civ. P. 53. The

22   attorney will bill monthly using his or her standard rate. Invoices will be paid 50%-50% by

23   Plaintiffs and the Defendants within 30 days. Special master expenses may be submitted for

24


     ORDER PROVIDING NOTICE OF THE APPOINTMENT OF A SPECIAL MASTER - 1
 1   consideration as a taxable cost at the conclusion of the case. The Court ORDERS any party that

 2   opposes such appointment to file a brief not to exceed three pages no later than March 31, 2020.

 3   The Parties may also comment on the scope of the special master’s review and suggest possible

 4   special masters, but the candidates must be admitted to the Western District of Washington and

 5   meet the requirements of Federal Rule of Civil Procedure 53.

 6

 7          The clerk is ordered to provide copies of this order to all counsel.

 8          Dated March 24, 2020.



                                                          A
 9

10
                                                          Marsha J. Pechman
11                                                        United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER PROVIDING NOTICE OF THE APPOINTMENT OF A SPECIAL MASTER - 2
